Citation Nr: 0214505	
Decision Date: 10/17/02    Archive Date: 10/29/02

DOCKET NO.  01-08 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Whether a reduction of the veteran's VA non-service-connected 
disability pension benefits on account of receipt of Social 
Security Administration disability benefits was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The veteran served on active duty from June 1967 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 decision rendered by the VA 
RO in Chicago, Illinois.

The Board notes that the veteran requested that he be 
afforded a Travel Board hearing at the time he submitted his 
substantive appeal in September 2001.  The veteran was 
scheduled for a hearing in December 2001 and was notified of 
the hearing date by way of a letter dated in November 2001.  
He did not report for the scheduled hearing.  Accordingly, 
the veteran's request for a hearing is considered to be 
withdrawn and the Board will adjudicate the claim based on 
the evidence of record.  38 C.F.R. § 20.704(d) (2002).

Finally, the Board notes that an overpayment was created in 
this case because of the veteran's receipt of unreported 
Social Security Administration disability benefits concurrent 
with VA non-service-connected disability pension benefits.  
The veteran's September 2001 substantive appeal indicated 
that the overpayment was waived; however, the veteran 
indicated that he was still receiving the reduced rate 
calculated by the RO to offset the overpayment.  There is no 
indication of any waiver of the overpayment.  The Board 
cannot determine from the veteran's statements if he actually 
received a waiver of overpayment or is raising a request for 
a waiver.  Accordingly, the issue is referred to the RO for 
such further development as may be necessary.


FINDINGS OF FACT

1.  The veteran originally was found eligible for VA non-
service-connected disability pension benefits in November 
1996, effective from February 1994.

2.  The veteran originally received disability payments from 
the Social Security Administration (SSA) beginning in 
February 1991.  He provided evidence that his SSA payments 
would be terminated as of January 1997; VA pension was 
awarded by action taken by the RO in April 1997.

3.  In May 1999, the RO received notice that the veteran was 
again in receipt of SSA disability payments; the RO reduced 
monthly VA pension payments because of the veteran's receipt 
of monthly SSA payments.


CONCLUSION OF LAW

The receipt of Social Security disability benefits by the 
veteran constitutes countable income for the purpose of 
determining the amount of his non-service-connected 
disability pension benefits; reduction of his VA non-service-
connected disability pension was therefore proper.  38 
U.S.C.A. § 1521 (West 1991); 38 C.F.R. §§ 3.23, 3.271, 3.272 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Secretary of Veterans Affairs shall pay to each veteran 
of a period of war who is permanently and totally disabled 
from non-service-connected disability, pension at the rate 
prescribed.  See 38 U.S.C.A. § 1521 (West 1991); 38 C.F.R. § 
3.23(a) (2001).  Payments of any kind from any source shall 
be counted as income during the 12-month annualization period 
in which received, unless specifically excluded.  See 
38 C.F.R. § 3.271(a) (2001).  Applicable law and regulations 
provide that the maximum rates payable for non-service-
connected disability pension shall be reduced by the amount 
of the countable income of the veteran.  38 C.F.R. § 3.23(b) 
(2001).  Social Security disability benefits for the veteran 
are not specifically excluded under the provisions of 
38 C.F.R. § 3.272 (2001).  

The facts in this case are not in dispute.  The veteran was 
awarded Social Security Administration (SSA) disability 
benefits in June 1993.  He was found to be disabled as of 
February 1991.  He submitted his initial claim for VA non-
service-connected pension benefits in August 1991, prior to 
receipt of his SSA disability payments.  His claim was 
denied.  He again submitted a claim for VA pension benefits 
in January 1994.  He reported his monthly SSA disability 
payment on his claim form.  The veteran's claim was again 
denied.

The veteran submitted another claim for VA pension benefits 
in August 1996.  He again noted receipt of SSA payments on 
his claim form.  He was found eligible for receipt of VA non-
service-connected pension benefits by way of a rating 
decision dated in November 1996. 

The RO wrote to the veteran in January 1997 to obtain 
additional information regarding the veteran's income status.  
The veteran submitted a June 1996 letter from the SSA in 
January 1997.  The letter informed the veteran that his SSA 
benefits were to be terminated as of January 1, 1997.  In 
April 1997 the veteran's VA pension benefits were awarded as 
of February 1994.  He was informed that his pension rate was 
dependent on his income and that he needed to report any 
changes in income to the RO.  The letter further provided a 
schedule of levels of payment based on the veteran's income 
that showed VA payments based on the veteran's receipt of SSA 
benefits.  It showed an increase in VA pension payments after 
the termination of his SSA benefits.

The RO wrote to the veteran in October 1997 and informed him 
of a proposed reduction in his monthly benefit amount because 
of his status as a patient in a nursing home at VA expense.  
38 C.F.R. § 3.277(b)(4) (2001).  The letter noted that the 
veteran had been a patient since April 2, 1997, and that his 
payments would be reduced as of August 1, 1997.  He was 
further informed that this would result in an overpayment and 
that he would be notified of the amount of overpayment.  The 
RO contacted the veteran in December 1997 and informed him 
that the proposed reduction was put into effect.  The veteran 
was notified of an overpayment of $2,468 in January 1998.

Associated with the claims folder is a Report of Contact with 
the veteran, dated in March 1998, wherein he reported his 
discharge from the nursing home in July 1997 and requested 
that his pension benefits be restored.  He was notified by 
the RO that same month that his pension was restored to its 
full rate based on his release from the nursing home.  The 
full rate became effective on June 1, 1997.  He was also 
informed that VA would withhold all or part of his payments 
to recoup the overpayment.  The veteran was again reminded to 
notify the RO immediately of any change in income.

In May 1999, the RO was notified by the SSA that the veteran 
was in receipt of SSA disability benefits.  The RO wrote to 
the veteran that same month and informed him that it proposed 
to reduce his benefits from $722 per month to $252 effective 
January 1, 1998, and to $256 per month effective as of 
December 1, 1998.  The veteran was directed to submit a copy 
of his SSA award letter.  

The veteran submitted a copy of a SSA letter dated in June 
1999.  The letter stated that the veteran's benefit as of 
December 1998 was $475.90 per month.  

The RO informed the veteran of his new monthly pension 
payment amounts in July 1999.  The letter noted that the 
veteran had social security income of $5,637 from January 
1998 and $5,706 from December 1998.  The veteran was again 
notified that this reduction in his monthly benefit would 
result in an overpayment.  The veteran was notified of an 
overpayment in the amount of $8,432 in August 1999.

The veteran submitted his substantive appeal in September 
2001.  Essentially the veteran contended that he either 
informed VA of his receipt of SSA benefits or that he thought 
that VA was aware of his renewed receipt of SSA benefits.  He 
said that he did not intentionally mislead VA regarding his 
income.

Whether or not the veteran notified VA of his renewed receipt 
of SSA disability benefits, those benefits constitute 
countable income pursuant to the provisions of 38 C.F.R. § 
3.271 because they are not otherwise specifically excluded 
under the provisions of 38 C.F.R. § 3.272.  As such, the RO 
properly included the veteran's SSA benefits as income in 
determining the proper amount of VA benefits to be paid.  
Because the veteran had countable income, his VA non-service-
connected pension benefits were required to be reduced in 
order to not exceed the maximum allowable pension rate for 
the periods involved.  38 U.S.C.A. § 1521; 38 C.F.R. 
§ 3.23(b).  The reduction is not discretionary.  The 
reduction in this case was proper.

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), was signed into law.  See 
Karnas, 1 Vet. App. 308 (1991).  To implement the provisions 
of the law, VA promulgated regulations published at 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a)).  Except as specifically 
noted, the new regulations are effective November 9, 2000. 

The Board also notes that on December 27, 2001, the President 
signed the Veterans Education and Benefits Expansion Act of 
2001 (VEBEA), Pub. L. No. 107-103, 115 Stat. 976 (2001).  The 
amendments to the non-service-connected disability pension 
provisions do not relate to the veteran's case.  The changes 
dealt with 38 U.S.C. § 1502 and determinations with respect 
to disability, a new section 38 U.S.C. § 1513 to provide for 
the award of benefits to veteran's 65 years of age or older 
in certain circumstances, and a modification to 38 U.S.C.A. 
§ 1521(f)(1) which pertains to two veterans married to one 
another.  See Pub. L. No. 107-103, §§ 206, 207.  None of the 
changes is applicable to the veteran's claim.

Here, it is not the factual evidence that is dispositive of 
this appeal, but rather the interpretation and application of 
the governing statute and regulations, that is whether the 
reduction of the veteran's non-service-connected disability 
pension for receipt of SSA disability benefits was 
appropriate.  Thus it is not prejudicial to the veteran for 
the Board to proceed to issue a decision at this time without 
remanding the case to the RO for consideration under the 
VCAA.  See Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).

In cases such as this, where the disposition is based on the 
law, and not on the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1999) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit going to the appellant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  The appeal is without legal merit and further 
development or analysis would not be productive.  See Livesay 
v. Principi, 15 Vet. App. 165, 178 (2001); see also Sabonis, 
supra.  


ORDER

Since the Social Security benefits received by the veteran 
constitute countable income for VA non-service-connected 
disability pension purposes, the reduction of his VA non-
service-connected disability pension was proper; the appeal 
is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

